Exhibit 10.17


FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT


This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
8th day of February 2018, between Scott W. Fordham (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).


WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012, as amended (the “Agreement”), pursuant to
which the Executive is currently employed by the Employers; and


WHEREAS, the Executive and the Employers mutually desire to amend the Term of
the Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Recitals. The recitals contained in this Amendment are hereby incorporated
into, and made an integral part of, this Amendment. All defined terms used
herein that are not otherwise defined shall have the same meaning ascribed to
them in the Agreement.    


2.Long-Term Incentive Awards. The second sentence of Section 2(c) is hereby
amended and restated as follows:
“(c) The Executive’s target annual long-term incentive award shall be equal to
at least 110% of his combined Base Salary and target annual cash incentive
compensation attributable to such calendar year during the Term.”
3.Binding Effect of Amendment. This Amendment shall be binding on all successors
and permitted assigns of the parties hereof.


4.Severability. The enforceability or invalidity of any provision of this
Amendment shall not affect the enforceability or validity of any other
provision.


5.Headings. The headings have been inserted solely as a matter of convenience to
the parties and shall not affect the construction or meaning thereof.


6.Ratification. The Executive and the Employers hereby ratify and confirm their
respective obligations under the Agreement, as modified by this Amendment. If
any inconsistency exists or arises between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall prevail.


    







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


TIER REIT, INC.
 
 
 
/s/ Telisa Webb Schelin
By: Telisa Webb Schelin
Its: Chief Legal Officer
 
 
TIER OPERATING PARTNERSHIP LP
 
 
/s/ Telisa Webb Schelin
By: Telisa Webb Schelin
Its: Chief Legal Officer
 
 
EXECUTIVE:
 
 
 
/s/ Scott W. Fordham
Scott W. Fordham
 
 





2

